Citation Nr: 1126879	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran had active military service from July 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

On May 18, 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board notes that the instant case was previously before the Board in June 2009, at which time the Board remanded the matters for further development, to include a VA audiology examination and opinion.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

At the outset, the Board notes that the evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Private and VA audiology examinations dated in November 2003, April 2006, June 2008, and December 2009 all confirm that the Veteran has a current disability as defined by 38 C.F.R. § 3.385.  

As for the Veteran's account of noise exposure in service, the Veteran reported his military occupational specialty to be that of a sonar technician and stated that the sonar transmission would make a pinging noise all day.  The Veteran also reported that he was a loader and in charge of a 5 inch gun mount handling room and was exposed to noise from gun blasts.  

During his May 2009 hearing, the Veteran reported that he first noticed hearing loss and tinnitus in service or shortly thereafter and was seen for complaints of tinnitus by a private physician in 1969.  The Veteran stated that he did not report his hearing loss or tinnitus in service because it was not so severe at that time as to interfere with his job.  

In its June 2009 remand, the Board noted that during a November 2003 private audiological evaluation, the Veteran complained of tinnitus bilaterally, worse on the right.  The Veteran was diagnosed with moderate high frequency sensorineural hearing loss bilaterally and unilateral tinnitus.  At a VA audiological evaluation conducted in April 2006, the Veteran complained of tinnitus bilaterally, worse in the right ear, for the previous seven to eight years, and intermittent for 25-30 years.  On VA examination in June 2008, he reported that his tinnitus began in 1967 and was sporadic at first, but approximately five years prior to the examination had become continuous.  

The Board remanded the matters specifically for the Veteran to be provided with a VA audiology examination.  The VA audiologist was directed to obtain a detailed history of the Veteran's symptoms since military service, review the record, and provide an opinion as to the medical probabilities that the Veteran had hearing loss and tinnitus that were related to his military service.  

In December 2009, the Veteran was afforded a VA audiology examination.  He reported in-service noise exposure from sonar "pings" and from handling guns and shells.  He indicated that he was not given ear protection.  Post-service noise exposure was noted to be from operating a papermaking machine at a papermill and working in construction as a millright.  The Veteran also had recreational noise exposure from chain saws and lawn mowers.  The Veteran reported wearing ear protection at the times of his occupational and recreational noise exposure.  The Veteran also reported the onset of tinnitus to have occurred six months after his discharge from service.  

Audiometric testing revealed bilateral severe sensorineural high frequency hearing loss.  The audiologist also indicated that the Veteran's tinnitus was a symptom associated with his hearing loss.  Upon review of the claims folder, to specifically include the Veteran's service treatment records (STRs) and post-service audiograms, the audiologist opined that it was not likely that the Veteran's current hearing loss and tinnitus were related to his military noise exposure.  The audiologist noted that the Veteran had "passed" his entrance and separation hearing evaluations, as well as a 1970 re-enlistment evaluation.  She further noted that the first evidence of hearing loss was not until 37 years after service and, citing to the "Medical-Legal Evaluation of Hearing Loss," stated that "'[o]nce noise exposure is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.'"

The Board finds that although the VA audiologist provided reasoning for her negative nexus opinion, that opinion is not adequate for the Board to rely upon in this case.  This is so because a review of the Veteran's STRs reveals that the only audiometric data recorded therein consisted of whispered voice testing.  Although the Veteran's hearing at separation, and in July 1970 was recorded as normal (15/15) based on whispered voice tests, VA has viewed such testing as somewhat unreliable.  As noted in Training Letter 10-02, which was issued in March 2010 regarding the adjudication of claims for hearing loss, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02), dated March 18, 2010.  In that letter, the Director of the VA Compensation and Pension Service stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.  This calls into question the premise of the VA examiner's conclusion that the Veteran had "passed" the in-service hearing test.

Further, the Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Here, the VA audiologist's negative nexus opinion was based on the fact that the Veteran did not demonstrate hearing loss upon discharge from service, or shortly thereafter, based on a whispered voice test.  However, given the fact that the whispered voice test is not considered to be reliable evidence that hearing loss did not occur, and the fact the VA audiologist did not attribute the Veteran's hearing loss to any other occurrence, despite noting several sources of post-service noise exposure, or discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service, the VA audiologist's opinion is incomplete.  See Stefl, supra.  

Accordingly, based on the incomplete opinion, the Veteran's reported in-service occurrence of hearing loss and tinnitus, and the guidance provided by Training Letter 10-02, the Board finds that a remand of the claims is necessary because there is not sufficient competent medical evidence on file to make a decision on the claims.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Stefl, 21 Vet.App.at 124 (2007) (holding that Board must consider whether medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment"); 38 C.F.R. § 4.2 (2010) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").

In this regard, the Board has considered the Veteran's lay assertions that his hearing loss and tinnitus are related to his reported in-service noise exposure.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, or symptoms of a current disability, generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss, especially in light of his noted post-service occupational and recreational noise exposure.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

(The Board notes that in accordance with its June 2009 remand, the Veteran was requested to sign an Authorization and Consent to Release Information in order for the AOJ to attempt to obtain records generated by Dr. T.G., from whom the Veteran reported having received treatment in 1969, or any successor.  The Veteran did not provide the requested information.  The Veteran is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and he is ultimately responsible for providing records not held by a Federal agency.  If, on remand, the Veteran provides the AOJ with enough identifying information to enable the AOJ to obtain records from Dr. T.G, or any successor, the AOJ should attempt to obtain those records.)

2.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the 2009 examination.  The audiologist should provide an opinion as to whether the Veteran's current hearing loss and/or tinnitus is at least as likely as not related to his in-service noise exposure/acoustic trauma.  In doing so, the audiologist must consider all of the evidence of record and follow the guidelines sets set forth in VBA Training Letter 10-02.  The audiologist must take into account the Veteran's lay statements regarding the onset of hearing loss and tinnitus in service and reported symptoms since that time.  The audiologist must specifically consider the impact of the Veteran's reported in-service noise exposure from sonar "pings" and guns and comment on whether that noise exposure contributed, even in part, to his current hearing loss or tinnitus.  Consideration should also be given to the post-service July 1970 report of medical history where the Veteran indicated that he had not experienced hearing loss.  The audiologist should comment on the impact of the Veteran's post-service noise exposure.  A rationale for all opinions expressed must be provided, including medical reasons for accepting or rejecting the Veteran's statements regarding his having loss of acuity and tinnitus since service or shortly thereafter.

If the audiologist determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definitive opinion can be obtained.  If another examination is required to formulate an opinion, or if the audiologist is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

